AGREEMENT AND RELEASE

CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE.

BY SIGNING THIS AGREEMENT AND RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL
RIGHTS.

This is an agreement and release (the ‘‘Agreement’’) between Creative
Enterprises International, Inc., its stockholders (solely in their capacity as
stockholders of Creative Enterprises International, Inc.), subsidiaries,
affiliates, divisions, successors and assigns, their respective past and present
officers, directors, employees, agents, attorneys, whether as individuals or in
their official capacity, and each of their respective successors and assigns
(hereinafter collectively referred to as ‘‘CEI’’ or the ‘‘Company’’) and by his
own free will, Christopher Durkin (‘‘Durkin’’ or ‘‘Employee’’). As used herein,
the term ‘‘Execution Date’’ shall mean the later of the two dates on which this
agreement has been executed by Employee and CEI, as specified on the signature
page of this agreement.

WHEREAS, Durkin has been serving as the Chief Executive Officer and a member of
the Board of Directors of the Company, and

WHEREAS, Durkin desires to resign his employment with, and position on the Board
of Directors of, the Company upon the terms and condition set forth herein,

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee and the Company (who hereinafter collectively may be
referred to as the ‘‘Parties’’) hereby agree as follows:

1.    Employee acknowledges and agrees that effective upon the Employee’s
receipt of the cash payment described in Section 2(a) below, Employee’s
employment with the Company in all capacities, and Employee’s service on the
Board of Directors of the Company, is terminated (the ‘‘Termination Date’’).

2.    In consideration for (i) Employee’s execution of this Agreement and (ii)
the release of claims against the Company, the Company will pay or issue to
Employee the following:

a.    An aggregate amount of $32,500.00 Dollars (‘‘Severance Payment’’), payable
in one lump-sum payment on the Termination Date.

b.     a total of 300,000 shares of Common Stock as additional consideration for
services rendered to the Company by Employee during the term of Employee’s
employment with the Company. The Company will issue the Common Stock Certificate
to Employee within five (5) days of the Termination Date.

Employee agrees and acknowledges that the Company’s payment of the compensation
described in this Section 2 is in lieu of all other compensation to which
Employee may have been entitled.

3.    Except as otherwise expressly provided in this Agreement, there shall be
no other payments or benefits payable to Employee, including but not limited to,
salary, bonuses, commissions, finder’s fees and/or other payments.

4.    To the extent Employee has unreimbursed business expenses, incurred
through the Termination Date, Employee must promptly submit the expenses with
all appropriate documentation; those expenses which meet the Company’s
guidelines will be reimbursed. Any expense account that Employee has with the
Company terminates effective on the Termination Date, and any expenses already
incurred will be reviewed and processed in accordance with the policies and
procedures of the Company. No new expenses may be incurred after the Termination
Date. Employee agrees to promptly pay any outstanding balance on these accounts
that represent non-reimbursable expenses. Company will pay accepted expenses
within twenty (20) business days from the Termination Date, in accordance with
the Company’s expense reimbursement guidelines existing as of the date that this
Agreement is executed by both the Company and Employee.

5.    Employee understands that this Agreement does not constitute an admission
by the Company of any liability, error or omission, including without
limitation, any: (a) violation of any statute, law, or regulation; (b) breach of
contract, actual or implied; or (c) commission of any tort.

1


--------------------------------------------------------------------------------


6.    Employee acknowledges that the consideration provided in this Agreement
exceed that to which Employee would otherwise be entitled under the normal
operation of any benefit plan, policy or procedure of the Company or under any
previous agreement (written or oral) between Employee and the Company. Employee
further acknowledges that the agreement by the Company to provide consideration
pursuant to this Agreement beyond Employee’s entitlement is conditioned upon
Employee’s release of all claims against the Company and Employee’s compliance
with all the terms and conditions of this Agreement.

7.    Arbitration:

a.    The Parties specifically and knowingly and voluntarily agree to arbitrate
any controversy, dispute or claim which has arisen or should arise in connection
with Employee’s employment, the cessation of Employee’s employment, or in any
way related to the terms of this Agreement. The Parties agree to arbitrate any
and all such controversies, disputes, and claims before a single arbitrator in
the State of New York in accordance with the Rules of the American Arbitration
Association. The arbitrator shall be selected by the Association and shall be an
attorney-at-law experienced in the field of corporate law and admitted to
practice in the State of New York. In the course of any arbitration pursuant to
this Agreement, Employee and the Company agree (i) to request that a written
award be issued by the arbitrator and (ii) that each side is entitled to receive
any and all relief it would be entitled to receive in a court proceeding. The
Parties knowingly and voluntarily agree to enter into this arbitration clause
and, except for claims contemplated in Section 7(c) below, waive any rights that
might otherwise exist to request a jury trial or other court proceeding. This
paragraph is intended to be both a post-dispute and pre-dispute arbitration
clause. Any judgment upon any arbitration award may be entered in any court,
federal or state, having competent jurisdiction of the parties.

b.    The Parties’ agreement to arbitrate disputes includes, but is not limited
to, any claims of unlawful discrimination and/or unlawful harassment under Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act 1967, as amended, the Americans with Disabilities Act, the New
Jersey and New York Civil Rights Laws, the New Jersey Law Against
Discrimination, the New York Executive Law, the New York City Human Rights Law,
the New Jersey Conscientious Employee Protection Act, the New Jersey Family
Leave Act, or any other federal, state or local law relating to discrimination
in employment and any claims relating to wage and hour claims and any other
statutory or common law claims.

c.    Notwithstanding the foregoing, Employee acknowledges and agrees that the
breach by Employee of the non-disparagement, confidentiality, non-competition,
or cooperation obligations (as provided by Paragraphs 8 – 13 of this Agreement)
will cause the Company irreparable injury not compensable by money damages and
therefore, the Company will not have an adequate remedy at law. Accordingly, if
the Company institutes an action or proceeding to enforce such obligations, it
shall be entitled to injunctive or other equitable relief to prevent or curtail
any such breach, threatened or actual.

8.    Employee and Company agree that the terms and existence of this Agreement
are and shall remain confidential and agrees not to disclose any terms or
provisions of this Agreement, or to talk or write about the negotiation,
execution or implementation of this Agreement, without the prior written consent
of the other, except (a) as required by law; (b) as required by regulatory
authorities, including as may be required under the Securities Exchange Act of
1934, as amended, and the rules and regulations of the U.S. Securities and
Exchange Commission promulgated thereunder; (c) as required within the Company
to process this Agreement; or (d) in connection with any arbitration or
litigation arising out of this Agreement. Anything herein to the contrary
notwithstanding, Employee may disclose the terms of this Agreement to Employee’s
immediate family, accountant or attorney, provided they are made aware of and
agree to the confidentiality provisions.

9.    The Employee further agrees that he shall not, at any time before or after
the Termination Date, make use of or disclose to any person, corporation, or
other entity, for any purpose whatsoever, any trade secret or other confidential
and/or proprietary information of or concerning the Company’s business,
finances, marketing, technology, software, accounting and other information of
the Company

2


--------------------------------------------------------------------------------


and its subsidiaries, including information relating to any customer of the
Company or any other nonpublic business information of the Company and/or its
subsidiaries disclosed to, prepared by or otherwise learned as a consequence of
Employee’s employment with the Company (collectively referred to as the
‘‘Proprietary Information’’). For the purposes of this Agreement, trade secrets
and confidential information shall mean information disclosed to the Employee or
known by him as a consequence of his employment by the Company, whether or not
pursuant to this Agreement, and not generally known in the industry. The
Employee acknowledges that Proprietary Information, as it may exist from time to
time, is a valuable and unique asset of the Company, and that disclosure of any
such information would cause substantial injury to the Company. Trade secrets
and confidential information shall cease to be trade secrets or confidential
information, as applicable, at such time as such information becomes public
other than through disclosure, directly or indirectly, by Employee in violation
of this Agreement. If Employee is requested or required (by oral questions,
interrogatories, requests for information or document subpoenas, civil
investigative demands, or similar process) to disclose any Proprietary
Information, Employee shall, unless prohibited by law, promptly notify the
Company of such request(s) so that the Company may seek an appropriate
protective order.

10.     Employee agrees that in consideration for the payments and other
consideration provided in this Agreement Employee will not, for a period of one
year following the Termination Date, directly or indirectly, (a) enter into or
become associated with or engage in any other business (other than as an owner
of 2% or less of the stock of a public corporation), which business is primarily
involved in (i) the business of manufacturing, distributing, marketing or
selling bottled waters or dietary supplements; or (ii) is otherwise engaged in
the same or similar business as the Company in direct competition with the
Company, or which the Company was in the process of developing during the term
of Employee’s employment with the Company (a ‘‘Competitive Business’’); (b) (i)
solicit business from or perform services for, or for the benefit of, any client
or account of CEI with which Employee had contact, participated in the contact,
or about which Employee had knowledge of Confidential Information by reason of
Employee’s employment with CEI, or (ii) solicit business from or perform
services for, or for the benefit of, any client or account which was pursued by
CEI and with which Employee had contact, participated in the contact, or about
which Employee had knowledge of Proprietary Information by reason of Employee’s
employment with CEI; provided that such business or services solicited or
offered would be deemed a Competitive Business at the time of such solicitation
or offer, (c) develop, design, manufacture or sell products or services based on
the Proprietary Information; (d) interfere in any manner with the business of
CEI; or (e) solicit, hire, attempt to solicit or hire, or participate in any
attempt to solicit or hire, for any non-CEI affiliated entity, any person who on
or during the six (6) months immediately preceding the date of such solicitation
or hire is or was an officer, employee or consultant of CEI, or which the
Employee was aware was being actively recruited by CEI.

11.    In consideration of the foregoing, Employee agrees to irrevocably assign
to the Company    any and all inventions, software (including source code and
source code documentation for all computer programs developed or modified),
manuscripts, documentation, improvements or other intellectual property whether
or not protectible by any state or federal laws relating to the protection of
intellectual property, relating to the present or future business of the Company
that have been developed by Employee during the course of his employment with
the Company, either alone or jointly with others, and whether or not developed
during normal business hours or arising within the scope of his/her duties of
employment (all of the foregoing ‘‘Intellectual Property’’). Employee agrees
that all such Intellectual Property, including without limitation all
copyrights, trademarks, trade secrets and patent rights therein, is irrevocably
assigned to and shall be and remain the sole and exclusive property of the
Company and shall be deemed the product of work for hire. Employee further
agrees to execute such assignments and other documents as the Company may
consider appropriate to vest all right, title and interest therein to the
Company and hereby appoint the Company your attorney-in-fact with full powers to
execute such document itself in the event Employee fails or is unable to provide
the Company with such signed documents.

3


--------------------------------------------------------------------------------


12.    Employee agrees that Employee shall not make any negative or derogatory
statements in verbal, written, electronic or any other form about the Company,
or its officers, employees and directors including, but not limited to, a
negative or derogatory statement made in, or in connection with, any article or
book, on a website, in a chat room or via the internet. The Company agrees not
to issue, and will advise its executive officers and directors not to make, any
negative or derogatory statements in verbal, written, electronic or any other
form about Employee.

13.    Litigation

a.    Employee shall cooperate fully with the Company in the prosecution or
defense, as the case may be, of any and all actions, governmental inquiries or
other legal or regulatory proceedings in which Employee’s assistance may be
reasonably requested by the Company. All reasonable expenses arising from the
cooperation will be advanced or reimbursed within the Company’s guidelines.
Employee agrees that he will not provide support or assistance, directly or
indirectly, to any individual, corporation, or other non-governmental entity in
connection with any claim, action, suit or proceeding involving the Company or
any of its affiliates unless required to do so by law (in which case Employee
agrees to promptly notify the Company of such legal requirement). Employee
acknowledges that he has advised the Company completely and candidly of all
facts of which he is aware that may give rise to legal matters.

b.    Employee agrees that he will not provide support or assistance, directly
or indirectly, to any individual, corporation, or other non-governmental entity
in connection with any claim, action, suit or proceeding involving the Company
or any of its affiliates unless required to do so by law (in which case Employee
agrees to promptly notify the Company of such legal requirement).

c.    Employee acknowledges that he has advised the Company completely and
candidly of all facts of which he is aware that may give rise to legal matters.

14.    Employee shall direct all requests for references to be forwarded in
writing to the Company, attention: Office of the Chairman. The Company will
state in response to such inquiries your dates of employment and positions held.
The Company shall not be responsible for responses to reference requests sought
or obtained other than under the procedures set forth in this paragraph. The
Company shall direct employees authorized to make communications concerning
Employee not to convey negative or derogatory statements regarding Employee if
contacted for a reference.

15.    Employee realizes there are many laws and regulations prohibiting
employment discrimination, or otherwise regulating employment or claims related
to employment pursuant to which Employee may have rights or claims. These
include but are not limited to Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act of 1990; the Pregnancy
Discrimination Act; the National Labor Relations Act, as amended; 42 U.S.C 1981;
the Employee Retirement Income Security Act of 1974, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Civil Rights Act of
1991; the Worker Adjustment and Retraining Notification Act; the New York State
and City Human Rights Laws; the New Jersey Law Against Discrimination; the New
Jersey Conscientious Employee Protection Act, the New Jersey Family Leave Act,
and other Federal, State and local human rights, fair employment and    other
laws. Employee also understands there are other statutes and contract and tort
laws which relate to Employee’s employment and/or the termination of Employee’s
employment. Employee hereby knowingly and voluntarily agrees to waive and
release any rights or claims Employee may have under these and other laws, but
does not intend to, nor is Employee waiving any rights or claims that may arise
after the date that this Agreement is signed by Employee. Notwithstanding the
foregoing sentence, Employee’s waiver and release shall not extend to (i) any
rights, remedies, or claims Employee may have in enforcing the terms of the
Agreement; and (ii) any rights Employee may have to receive vested amounts under
the Company’s stock option plans, 401(k) or pension plans.

16.    This Agreement shall be deemed to have been made within the County of New
York, State of New York, and shall be interpreted and construed and enforced in
accordance with the laws of the State of New York without regard to its
conflicts of law provision.

4


--------------------------------------------------------------------------------


17.    Employee is hereby advised of Employee’s rights to review this Agreement
with counsel of Employee’s choice. Employee has had the opportunity to consult
with an attorney and/or other advisor of Employee’s choosing before signing the
Agreement, and was given a period of twenty-one (21) days to consider the
Agreement. Employee is permitted, at his discretion, to return the Agreement
prior to the expiration of this twenty-one (21) day period. Employee
acknowledges that in signing this Agreement, Employee has relied only on the
promises written in this Agreement, and not on any other promise made by the
Company or any other entity or person.

18.    Employee represents that Employee has not filed any complaints, charges
or claims against CEI with any local, State, or Federal agency or court, or with
any other forum.

19.    By the Termination Date employee shall return any CEI property in his
possession or custody or under his control, no matter where located including,
but not limited to, I.D. or security cards, corporate credit card, keys,
computer disks, equipment, furniture, computers, peripherals and other
electronic devices, and any written or electronic material prepared or received
in the course of his employment at CEI, including without limitation, memoranda,
reports, files, correspondence, manuals, notes, specifications, data, whether
existing in hard copy or other media.

20.    In the event Employee materially breaches this Agreement, Employee agrees
to forfeit the entire consideration given for this release and to pay the
Company any actual damages caused by Employee’s breach. In the event the Company
materially breaches this Agreement, all amounts due hereunder will be
accelerated and become due immediately. The remedies available to Company and
Employee as specified in this paragraph shall be in addition to any other
remedies available at law or equity to either the Company or Employee, as the
case may be.

21.    If any provision of this Agreement, or any part thereof, is held to be
invalid or unenforceable because of the scope or duration of or the area covered
by such provision, Employee and CEI agree that the court or other appropriate
decision-making authority making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such invalid or unenforceable provisions) in order to make
such provision enforceable to the fullest extent permitted by law and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. In the event that any court or other
appropriate decision-making authority determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable. If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement shall nonetheless
survive and be enforced to the fullest extent permitted by law.

22.    Any notices hereunder shall be sent to the Company and to Employee at
their respective addresses set forth below. Any notice shall be given by
certified mail, return receipt requested, postage prepaid, overnight courier or
personal delivery. Notices shall be deemed to have been given when deposited in
the United States mail or delivered to a nationally-recognized courier service.
Either party may designate any other address to which notice shall be given, by
giving written notice to the other of such change of address in the manner
herein provided.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] If to the Company:
Creative Enterprises International, Inc.
Attention: Chairman
825 Lafayette Road
Bryn Mawr, PA 19010 [spacer.gif] [spacer.gif] If to Employee:
Christopher Durkin
45 Wall Street
New York, NY 10005 [spacer.gif]

23.    Except as otherwise expressly provided herein, this Agreement and
Release, together with the General Release constitute the entire agreement
between the Parties and supersede any and all prior agreements, whether written
or oral. This Agreement may not be modified or changed, except in a written
agreement signed by both Parties. The failure of either party at any time to
require performance by the other party of any provision hereof shall in no way
affect the full right to require

5


--------------------------------------------------------------------------------


such performance at any time thereafter. Nor shall the waiver by either party of
a breach of any provision hereof constitute a waiver of any succeeding breach of
the same or any other such provision nor constitute a waiver of the provision
itself. The Agreement may be executed in multiple counterparts, each of which
shall be considered an original but all of which shall constitute one agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

I have read this Agreement, and I understand all of its terms. I enter into and
sign this Agreement knowingly and voluntarily with full knowledge of what it
means. I understand that I have twenty-one (21) days to consider this Agreement
and return it to the Company. I also understand that I have seven (7) days to
revoke this Agreement in writing after I sign it. I understand that a revocation
will become effective only if I furnish the Company with written notice, within
such seven (7) day period. This Agreement will not become effective or
enforceable until the Company’s receipt back of Employee’s executed Agreement
and the expiration of the seven day revocation period.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Employee: [spacer.gif]
[spacer.gif] Creative Enterprises International, Inc. /s/ Christopher
Durkin                     [spacer.gif] [spacer.gif] /s/ Michael
Salaman                     Christopher Durkin [spacer.gif] [spacer.gif]
By:    Michael Salaman
Title: Chairman and Authorized Representative Date: September 27, 2006
[spacer.gif] [spacer.gif] Date: October 4, 2006 [spacer.gif]

7


--------------------------------------------------------------------------------


CONSULT WITH AN ATTORNEY BEFORE SIGNING GENERAL RELEASE. BY SIGNING THIS GENERAL
RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.

GENERAL RELEASE

I, Christopher Durkin, understand and, of my own free will, enter into this
General Release.

In consideration of the payments, benefits, agreements, and other consideration
to be provided by Creative Enterprises International, Inc. as described in the
agreement of which this General Release is a part (such agreement, this General
Release, together, the ‘‘Agreement’’), Christopher Durkin, for himself or
herself and for his heirs, executors, administrators, and their respective
successors and assigns (collectively, ‘‘Employee’’), HEREBY RELEASES AND FOREVER
DISCHARGES, to the maximum extent permitted by law, Creative Enterprises
International, Inc., its stockholders (solely in their capacity as stockholders
of Creative Enterprises International, Inc.), subsidiaries, affiliates,
divisions, successors and assigns, their respective current and former officers,
directors, employees, agents, attorneys, whether as individuals or in their
official capacity, and each of their respective successors and assigns
(hereinafter collectively referred to as ‘‘CEI’’) of and from all or any manner
of actions, causes and causes of action, suits, debts, obligations, damages,
complaints, liabilities, losses, covenants, contracts, controversies,
agreements, promises, variances, trespasses, judgments and expenses (including
attorneys’ fees and costs), extents, executions, claims and demands whatsoever
at law or in equity (‘‘claims’’), specifically including by way of example but
not limitation, Title VII of the Civil Rights Acts of 1964 and 1991, as amended;
the Civil Rights Act of 1866; the Employee Retirement Income Security Act of
1974, as amended; the National Labor Relations Act, as amended; the Americans
with Disabilities Act of 1990; the Age Discrimination in Employment Act of 1967,
as amended; the Worker Adjustment and Retraining Notification Act; the Pregnancy
Discrimination Act; and all Federal, State and local statutes, regulations,
decisional law and ordinances and all human rights, fair employment, contract
and tort laws relating to Employee’s employment with CEI and/or the termination
thereof including, again by way of example but without limitation, the New
Jersey and New York Civil Rights Laws, the New Jersey Law Against
Discrimination, the New York Executive Law, the New York City Human Rights Law,
the New Jersey Conscientious Employee Protection Act, the New Jersey Family
Leave Act, any civil rights or human rights law, as well as all claims for
wrongful discharge, breach of contract, personal injury, defamation, mental
anguish, injury to health and reputation, and sexual harassment, which Employee
ever had, now has, or which Employee hereafter can, shall or may have for, upon
or by reason of any matter, cause or thing whatsoever arising out of Employee’s
employment by CEI or the termination thereof, provided that this General Release
shall not extend to (i) any rights, remedies, or claims Employee may have in
enforcing the terms of this Agreement; (ii) any rights Employee may have to
receive vested amounts under CEI’s stock option plan, 401-K or pension plans;
(iii) Employee’s rights to medical benefit continuation coverage, on a self-pay
basis, pursuant to federal law (COBRA); and (iv) claims for indemnification
(whether under state law, the Company's by-laws or otherwise) for acts performed
as an officer or director of the Company or any of its affiliates. Employee
takes this action fully aware of Employee’s rights arising under the laws of the
United States (and any State or local governmental entity thereof) and
voluntarily waives and releases all such rights or claims under these or other
laws, but does not intend to, nor is Employee waiving any rights or claims that
may arise after the date that this Agreement is signed by Employee. The
provisions of any laws providing in substance that releases shall not extend to
claims which are at the time unknown to or unsuspected by the person executing
such release, are hereby waived.

Employee represents that Employee has been advised to and has had an opportunity
to consult with an attorney and/or any other advisors of Employee’s choosing
before signing this Agreement, and was given a period of twenty-one (21) days to
consider this Agreement. Employee is permitted, at his discretion, to return the
Agreement prior to the expiration of this 21-day period. Employee has relied
only on the promises written in the Agreement, and not on any other promise made
by CEI or any other entity or person.

8


--------------------------------------------------------------------------------


Employee has seven (7) days to revoke the Agreement after Employee signs it. The
Agreement will not become effective or enforceable until CEI’s receipt back of
Employee’s executed Agreement and the expiration of the seven day revocation
period.

Employee has read and understood the Agreement and enters into it knowingly and
voluntarily.

IN WITNESS WHEREOF, Christopher Durkin has set his hand this 27 day of
September, 2006 having had the opportunity to review this with counsel of his or
her choice.

/s/ Christopher Durkin                    
Christopher Durkin

9


--------------------------------------------------------------------------------
